Citation Nr: 1723598	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-34 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for residuals of a right shoulder injury.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected residuals of a right shoulder injury, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother

ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1994 to September 1994, and on active duty from February 2003 to January 2004, including service in southwest Asia.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO granted an increased rating of 30 percent for residuals of a right shoulder injury (right shoulder injury) from March 5, 2010 (the  date of receipt of the claim for increase).  In June 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in December 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the same month.

In April 2012, the Veteran and his mother testified during a Board video conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In April 2014, the Board remanded the increased rating claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After accomplishing further action, the AMC continued to deny the increased rating claim on appeal (as reflected in a December 2014 supplemental SOC (SSOC)) and returned that matter to the Board for further consideration.

In August 2015, the Board expanded the appeal to include the matter of the Veteran's claim of entitlement to a TDIU due to his service-connected right shoulder disability (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded both matters to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC denied both claims (as reflected in a May 2016 SSOC) and returned this matter to the Board for further consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

For the reasons expressed below the matters on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

With regard to the increased rating claim on appeal, historically, in April 2014, the Board remanded the Veteran's claim to afford him a VA examination to assess the severity of his service-connected residuals of a right shoulder injury.  In December 2014, the Veteran was afforded a shoulder and arm examination. 

In the August 2015 remand, the Board remanded the claims for initial AOJ consideration of additional evidence that had not been considered, including the December 2014 examination report, and initial  consideration of the Veteran's entitlement to a TDIU due to the right shoulder disability.  Such was accomplished in the May 2016 SSOC.

Although the Veteran was last afforded a VA examination in December 2014 to assess the severity of his service-connected residuals of a right shoulder injury, since that time, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   

Crucially, the type of joint testing addressed in section 3.159 and Correia was not accomplished during the Veteran's December 2014 right shoulder examination.  Therefore, the medical evidence of record for evaluation of this disability is insufficient.  Hence, a remand is necessary to afford the Veteran an additional VA examination with respect to the right shoulder.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Hence, the AOJ should arrange for the Veteran to undergo a VA examination of the right shoulder by an appropriate medical professional.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claim for increased rating and the TDIU claims.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination,  the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably,  any notice(s) of examination-sent to him by the pertinent medical facility.

With respect to the matter of the Veteran's entitlement to a TDIU,  as additional development and evaluation of the claim for increased rating for right shoulder disability may  impact the TDIU matter-a component of the current claim for increased rating-appellate consideration of the Veteran's entitlement to a TDIU due to the right shoulder disability would be premature, at this juncture.  Hence, this matter is being remanded, as well.

Prior to accomplishing action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since March 2014.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  Such adjudication should include, with respect to the increased rating claim, consideration of whether staged rating of the disability is appropriate, and, with respect to the TDIU claim, consideration of whether the procedures for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1), are invoked. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of  VA evaluation and/or treatment of the Veteran  since March 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA right shoulder examination by an appropriate medical professional. 

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner(s) and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should conduct range of motion testing of the right shoulder-and, for comparison purposes, the left shoulder-expressed in degrees.  Range of motion should be tested in active motion and passive motion, weight-bearing, and non weight-bearing  (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

For each shoulder, the examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the claims on appeal.

If the Veteran fails, without good cause to report to the scheduled examination, in adjudicating each claim, apply the provisions of 38 C.F.R. § 3,.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.  Such adjudication should include, with respect to the increased rating claim, consideration of whether staged rating of the disability is appropriate  and, with respect to the TDIU claim, consideration of whether the procedures for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1), are invoked. 

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any   benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (6) (2016).


